       1:21-cv-00336-JMC         Date Filed 05/19/21       Entry Number 6        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

 Shawana N. Gaines,                          )           Civil Action No.: 1:21-cv-00336-JMC
                                             )
                              Plaintiff,     )
                                             )
                    v.                       )
                                                      CONSENT ORDER TO DISMISS AND
                                             )
                                                          COMPEL ARBITRATION
 Donnette Dawn Thomas, Marrakesch Inc. )
 d/b/a MDL Transportation, and Esco Latimer, )
                                             )
                              Defendants.    )

        This matter is before the court on the parties’ Consent Motion to Dismiss and Compel

Arbitration (ECF No. 5). The parties have agreed to dismiss the action without prejudice and pursue

arbitration. (Id. at 1.) They have also agreed to retain Mr. Richard Hinson, Esq. as arbitrator. (Id.)

Should Mr. Hinson not be available or the parties agree, another arbitrator may be chosen. (ECF No.

5-1 at 1.) The parties will arrive at a mutually agreeable scope of discovery that will be enforced by

the chosen arbitrator. (Id.)

        Accordingly, the court GRANTS the parties’ Consent Motion to Dismiss and Compel

Arbitration (ECF No. 5), DISMISSES WITHOUT PREJUDICE this matter, and compels

arbitration.

        IT IS SO ORDERED.




                                                                United States District Judge

May 19, 2021
Columbia, South Carolina




                                                  1
     1:21-cv-00336-JMC      Date Filed 05/19/21   Entry Number 6       Page 2 of 2




WE CONSENT:

s/Mark V. Gende                                   s/James D. Mosteller, III
Mark V. Gende, Fed. ID No. 7305                   James D. Mosteller, III, Fed. ID No. 1461
Adam M. Crain, Fed. ID No. 13355                  Mosteller Law Firm LLC
Sweeny, Wingate & Barrow, P.A.                    PO Drawer 328
Post Office Box 12129                             Aiken, SC 29802
Columbia, SC 29211                                (803) 259-4964
(803) 256-2233                                    Attorney for Plaintiff
Attorneys for Defendants




                                         2
